Exhibit 12 COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Years Ended December 31, 2009 2008 2007 2006 2005 (Note 1) (Note 1) Earnings— Pre-tax income from continuing operations $ 48,222 $ 64,694 $ 85,390 $ 55,092 $ 43,621 Add: Allocated (gains) losses of equity investees — Fixed charges 14,842 14,013 13,961 27,347 16,618 Amortization of capitalized interest 48 48 48 48 48 Less: Interest capitalized — Earnings $ 63,112 $ 78,755 $ 99,399 $ 82,487 $ 60,287 Fixed Charges— Interest costs $ 9,039 $ 8,770 $ 8,810 $ 12,245 $ 11,715 Debt extinguishment expense — — — 10,388 — Portion of rental expense representative of interest factor 5,803 5,243 5,151 4,714 4,903 Fixed Charges $ 14,842 $ 14,013 $ 13,961 $ 27,347 $ 16,618 Ratio of Earnings to Fixed Charges 4.3 5.6 7.1 3.0 3.6 (1) As adjusted, to give effect to the required retrospective application of a new accounting standard pertaining to the company's convertible debt.
